UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1881


DOSHIA S. PADGETT,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cv-00330-GEC)


Submitted:   November 19, 2013               Decided: November 21, 2013


Before WYNN and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Doshia S. Padgett,      Appellant Pro Se.    Erica Marie Perkins,
Assistant Regional      Counsel, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Doshia S. Padgett appeals the district court’s orders

dismissing     without    prejudice       her   action     challenging      the

Commissioner’s decision to deny Padgett’s claim for supplemental

security income under the Social Security Act and denying her

motion to reopen.         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Padgett v. Soc. Sec. Admin., No. 7:12-

cv-00330-GEC (W.D. Va. May 2, 2013; May 23, 2013).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2